ON APPLICATION FOR REHEARING
PER CURIAM.
Most of plaintiff appellant’s arguments on rehearing have been considered in our first opinion. He has for the first time urged, alternatively, that even though plaintiff is able to return to work, he is entitled to an award for the eight to ten percent disability of his right knee. He cites LSA-R.S. 23:1221(4) (h), (o).
If this disability were to be considered a ten percent disability of plaintiff’s leg, the cited provisions would result in an award of six and one-half percent of plaintiff’s wages during 175 weeks which would total $1,423.00. Since plaintiff has received $1,575.00 as compensation, he is not entitled to additional benefits.
The award for loss of function or for specific loss under subsection (4) of LSA-R.S. 23:1221 is subject to a credit for compensation paid for total or partial disability. LSA-R.S. 23:1223. The cited section provides that the “amount” of weekly compensation benefits for disability is deducted from the award for impairment of function. That is, the award for loss of function or for specific loss is reduced dollar-by-dollar, not week-by-week, by the total of weekly disability benefits paid. Ventress v. Danel-Ryder, Inc., 225 So.2d 765 at 769 (La.App. 3 Cir. 1969).
The application for rehearing is denied.